Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

* Note that all responses to this action should be sent to Art Unit 1765.

Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

    Claim 1 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). The claimed invention which recited ‘use’ is directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 112

Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,10-12, 20, 21-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/037964 see paragraphs [0044]-[0049]; or EP 3 103 846 see [0001], claims 1,4,6-11 and tables.  
Applicants’ independent claims 1, 21 and 22 are directed to a self- healing mixture comprising a poly(alkylene carbonate) and a non-polymeric organic molecule having a molecular weight below 1,000 Da; wherein 

Such mixtures are already known from the prior art of record. For example, with regard to applicants claim 1 directed to:
A use as a self-healing material of a mixture
Note US Pub 2014/037964 discloses in paragraphs [44]-[49] a self-healing coating formed from a composition (i.e. a mixture) 

comprising a poly(alkylene carbonate) 
Note US Pub 2014/037964 discloses among others, a polycarbonate polyol such as poly(hexamethylene carbonate) glycol, 

and a non-polymeric organic molecule


having a molecular weight below 1,000 Da. 
Note paragraph [0047] US Pub 2014/037964 discloses that the above solvent may be chosen from the glycol ether type, i.e. from alkyl ethers of glycols, their esters, and mixtures thereof, including propylene glycol methyl ether acetate which has a molecular weight of 132.16 Daltons. The solvent may represent from 20wt% to 70 wt% of the weight of the composition used to form the self-healing coating. The surfactant may be chosen from polyether-modified siloxanes (especially polydimethylsiloxanes), used alone or in a solvent, such as those marketed by BYK. 
Note also EP 3 103 846 in claims 1, 4, 6-11, and tables discloses a self-healing polyurethane obtainable by reacting a mixture comprising a polycarbonate diol, an isocyanate and optionally a chain extender, these two latter corresponding to the "non- polymeric organic molecule having a molecular weight below 1,000 Da" of the present claimed invention. Note for example that butane diol is named as a possible chain extender used which has a molecular mass in Daltons of 90.12. Note also disclosed pentaerythritol which has a molecular eight of 316.14 Daltons. EP 3 103 846 seeks to provide materials exhibiting spontaneous self-healing behavior at room temperature without applying pressure (see paragraph [1]). See also applicants’ claims 12 and 21 with respect to the above.

With regard to claims 10, 11 and 12 wherein:
the mixture comprises between 0.1 wt% and 19 wt%, with respect to the
total weight of the mixture, of the non-polymeric organic molecule as shown in claim 10; said mixture comprises between 2 wt% and 19 wt%, with respect to the
total weight of the mixture, of the non-polymeric organic molecule, and between
81 wt% and 98 wt%, with respect to the total weight of the mixture, of the
poly(alkylene carbonate) as shown in claim 11; or said mixture comprises between 5 wt% and 15 wt%, with respect to the total weight of the mixture, of the non-polymeric organic molecule, and between85 wt% and 95 wt%, with respect to the total weight of the mixture, of the poly(alkylene carbonate) as shown in claim 12, 
Note in addition to the disclosure above regarding claims 1, 21 and 22, with respect to claims 10, 11 and 12, note paragraph [0047] of US Pub 2014/037964 discloses that the above solvent may be chosen from the glycol ether type, i.e. from alkyl ethers of glycols, their esters, and mixtures thereof, including propylene glycol methyl ether acetate. The solvent may represent from 20wt% to 70 wt% of the weight of the composition used to form the self-healing coating. The surfactant may be chosen from polyether-modified siloxanes (especially polydimethylsiloxanes), used alone or in a solvent, such as those marketed by BYK. The surfactant may represent from 0.05 wt% to 1.0 wt%, preferably from 0.1 wt% to 0.3 wt%, of the weight of the composition used to form the self-healing coating wherein the wt% corresponds to molecular weights below 1,000 Da. 
With regard to claim 20, wherein the of the self-healing material of a mixture as noted in claim 1 is used in the preparation of a package, a leak-tight article, a film, a US Pub 2014/037964 abstract and paragraphs [0001] and [0002] etc. and EP 3 103 846 paragraphs [0005] and  [0031] disclose the use of the self-healing moieties as a coating and article. 
In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.


Claim Rejections - 35 USC § 102/ 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who 
has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.
The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e))., 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2-4, 5-9,10-12,21,22 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over US Pub 2014/037964 paragraphs [0044]-[0049] ; or  EP 3 103 846 paragraphs [0001], [0005] and  [0031] [0001], claims 1,4,6-11 and tables.  
As noted above with regard to claims 1,10-12, 21-22, each of the references above discloses a prepared from the same components as claimed by applicants. Note applicant(s) recited “comprising” is open language and does not exclude those additional moieties etc. disclosed herein. With regard to claims 2-4, and 9, any properties or characteristics inherent in the prior art, e.g. Hansen parameter of 5 MPa0.5 or more, although unobserved or detected by the reference, would still anticipate the claimed invention. Note In re Swinehart, 169 USPQ 226. "It is elementary that the mere recitation of a newly discovered...property, inherently possessed by things in the prior art, does not cause claim drawn to those things to distinguish over the prior art". 
Further, as noted in claims 5 -9, since the disclosed molar volume are expressed differently depending on the solvent or chain extender chosen and thus may be distinct from those claimed. Nevertheless, since some of the listed solvents and chain extenders fall within the range as claimed with regard to the molar volume of less than 700 cm3/mole, it is incumbent upon applicant(s) to establish how they would in fact be different and whether such difference is unobvious.
.

Claim Objections
Claims 13-15 and 16-19 are objected to because of the following informalities:  
Claims 13-15 and 16-19 are dependent upon rejected claim 1 and may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   Appropriate correction is required.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765